Citation Nr: 0822536	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service until 
his retirement in August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in November 
2006.  The Board previously remanded this matter in February 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's prior remand was for the purpose of obtaining a 
report of a September 2006 audiological examination.  The 
Board also directed that if the report was insufficient for 
rating purposes, a new audiological examination should be 
conducted.  The September 2006 report has now been associated 
with the claims file and it reflects the examiner's opinion 
that the veteran's hearing had been essentially unchanged 
since a 2003 examination.  The report also includes a note 
that the veteran required an appointment with an audiologist 
and that action would be taken to schedule an appointment.  
However, the September 2006 report does not reflect the 
results of audiological examination in puretone average and 
speech discrimination scores to allow for application of 38 
C.F.R. § 4.85 (2007).  The Board must view the September 2006 
report as inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA audiological examination in 
accordance with 38 C.F.R. § 4.85 
(2007).  

2.  After completion of the above, the 
RO should review the expanded record 
and determine if a compensable rating 
is warranted for bilateral hearing 
loss.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




